Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 1 of 11

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit inspecuon of Premises ma Civil Action

UNITED STATES DISTRICT COURT
for the

District of New Mexico —- [>]

Barbara Andersen
st canara ee art ae
v. ) Civil Action No, 1:20-¢v-00553-JFR
Unknown Defendant
ee" ana mentees

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Forrest Fenn, 1021 Old Santa Fe Trail, Santa Fe, NM, 87505

(Nome uf person lo whom this subpoena is directed) —

3 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: soe attached rider

 

 

|Place:__ a Date and Time: CO “|
Barbara Andersen, bandersen@andersen-law.com; i
1220 W Sherwin, Unit 1E, Chicago, IL 60626 08/31/2020 11:37 am |

© Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure. survey, photograph, test, or sample the property or any designated object or operation on it.

 

‘Place: - Date and Time:

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: AUG j 7 2020

CLERK OF COURT

OR
Signature of Clerk ions rk - Attorney's signature -

The name, address, e-mail address, and telephone number of the atlomey representing jname ofparty)
Barbare Andersen, 1220 Wes! Sherwin, Unit 1E, Chicago, IL60626_——_—s«,. who issues or requests this subpoena, are:

 

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangibie things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

Cus ‘eo.+ 1
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 2 of 11

AG 88B (Kee 02:14) Subpoena to Produce Documents, infosmation, or (byects or ts Permit lnapechion of Premises ina Civil Action (Page 2)

Civil Action No. 1:20-¢v-00553-JF A

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
Lreceived this subpoena for :aunie of indevidiea! and nile. if ami Forces) Fenn ok eddies Glecu ©

On date: Ory i. , ¥}
Bg3* yA tre. Counsel gn Senice List ar

Cx cok vo
a [ serve he: ulti by delivering a copy to the named re as follows:

ee eee ee ee otters
ON fdaie i Pron, 7 Acax Of

“] | returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or avents, | have alsa
tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

My fees are $ for travel and $ for services, for a total of $ 6.06 .

I declare under penalty of perjury that chis information ts true.

   

derver y slanatire

Barbara Andersen

" Heintedts ridente and title

1220 West Sherwin, Unit 1E, Chicago. IL 60626

q.

sane rs aides if

Additional information rewarding atlempted service, etc.:
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 3 of 11

AO 888 {Rev. 02/14) Subpoena to Produce Documents, information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), aud (g) (Effective 12/1/13)

(c) Place of Compliance.

{1} For a Trial, Hearing, or Deposition. A subpoena may command a
Person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacis business in person: or
(B) within the state where the person resides. is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer: or
{ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person: and

(B) inspection of premises at the premises to be inspected,

(d) Protecting a Person Subject to » Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attlomey
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction —which may include
lost earings and reasonable attorney’s fees—on a party or alomey who
fails to comply.

(2) Command to Produce Materiats or Permit duspection.

{A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections, A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or ta
producing electronically stored information in the form or forms requested.
‘The objection must be served before the earlier of the dime specified for
compliance or 14 days after the subpoena is served. If'an objection is made.
the following niles apply:

{i} At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance,

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required musi quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(il) requires a person to comply beyond the geographical limits
specified in Rule 44(c):

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies: or

(iv) subjects a person co undue burden.

(B) When Permitted, To protect a person subject to or affected by 3
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i} disclosing a trade secret or other confidential research,
development, or commercial information; or

 

(il) disclosing an unretained expert's opinion or information thai docs
not describe specific occurrences in dispute and results from the expert's
Study that was not requested by a party.

(C) Specifving Conditions as an Alternative. In the circumstances
deseribed in Rule 45(d)(3XB), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

{i} shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpvenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information, These
procedures aply 10 producing documents or electronically stared
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding musi produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

{C) Electronically Stared Information Produced in Only One Form. The
person responding need not produce the same electronicaily stored
information in more than one form.

(D} /naccessibie Electronically Stored information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cast, If that showing is
made. the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(bNM2\C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection,

{A) information Withheld A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
Material must:

(8) expressly make the claim: and

(ii) describe the nature of che withheld documents, communications, or
tangible things in a manner that. without revealing information itself
privileged or protected, will enable the parties to assess the claim,

{B) /nformation Produced, if information produced in response to a
subpoena ts subject to a claim of privilege or of protection as
irial-preparation material, the person. making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must prompily return, sequester, or destroy the specified
information and any capies it has: must nat use or disclose the information
until the clairn is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under scal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

{g} Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court——may hold in contempt a person
who, having been served. fails without adequate excuse 10 obey the
subpoena or an order related to iL.

 

For access 1» subpoena materials, see Fed. R. Civ, P.4$(a) Committee Note (2813)

 

 
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 4 of 11

Rider to subpoena.

Pursuant to F.R.Civ.P 26 and 45 and the Court’s order of August 14, 2020 that was served upon
you via e-mail and is atiached herein as well, please produce the name, address, phone number
and e-mail address of the Unknown Defendant(s) who found the treasure chest or its proxy
hidden by Forrest Fenn.

“Found” for purposes of this subpoena means located (i.e. actual or proxy) and/or retrieved
(actual) and/or now (actually) possesses the treasure chest.

 

 
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 5 of 11

Case 1:20-cv-00553-JFR Document 14 Filed 08/14/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
BARBARA ANDERSEN,
Plaintiff,
v. No. 1:20-cv-00553-JFR

FORREST FENN and
FNU LNU,

Defendants.
MEMORANDUM OPINION AND ORDER
THIS MATTER comes before the Court on Plaintiff's Motion to Supplement Pending
Motions, Doc. 13, filed July 23, 2020, Plaintiff's Motion for Reconsideration of this Court's Ruling
Relative to 18 U.S.C. § 1030, Doe. | 1, filed July 10, 2020 (“Motion to Reconsider”), Plaintiff's
Motion for Leave to File a Rule 27 and 45 Petition Against Forrest Fenn and Motion for Extension
of Time to File an Amended Complaint, Doc. 12, filed July 10, 2020
Background
Plaintiff filed this action alleging that she had solved the clues to the location of the treasure
Forrest Fenn had hidden. See Verified Complaint for Injunction and Other Relief, Doc. 1, filed
June 8, 2020 (“Complaint”), Plaintiff also alleges that the Unknown Defendant “hacked”
Plaintiff's computer to obtain Plaintiff's “solve of the Forrest Fenn poem/puzzle and the physical
location of the treasure chest,” aliowing the Unknown Defendant to reach the treasure before
Plaintiff,
The Court notified Plaintiff that her Complaint failed to state a claim and granted Plaintiff
leave to file an amended complaint. See Doc. 5, filed June 19, 2020. Plaintiff has since filed

several motions.

 

 
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 6 of 11

Case 1:20-cv-00553-JFR Document 14 Filed 08/14/20 Page 2 of 6

Motion to Supplement Pending Motions

Plaintiff asserts that Forrest Fenn has announced that the treasure was found in Wyoming
and that Fenn and his counsel have not responded to Plaintiff's email asking “Fenn and his counsel
to answer/clarify various matters.” Motion to Supplement Pending Motions at | (with Fenn’s
“announcement” and Plaintiff's email attached). Plaintiff asks the Court to consider her Motion
to Supplement Pending Motions as a “supplement to the motions pending before this Court.” The
Court grants Plaintiff's Motion to Supplement Pending Motions.
Motion to Reconsider

The Complaint asserted that the Court has federal question jurisdiction over this matter
because the Unknown Defendant violated “the Computer Fraud and Abuse Act, 18 U.S.C. § 1030
that prohibits the unauthorized accessing of protected computers with the intent to either obtain
information ...” Complaint | 18 at 4. Plaintiff requested “a referral for the criminal investigation
of the Unknown Defendant for hacking Andersen’s computer work and proprietary information.”
Complaint ¥ 127(e) at 6. The Court noted that Plaintiff had not properly alleged federal question
jurisdiction because 18 U.S.C. § 1030 imposes criminal penalties for violations of the statute and
because a private citizen lacks a judicially cognizable interest in the prosecution of another. See
Mem. Op. and Order at 4, Doc. 5, filed June 19, 2020.

Plaintiff asks the Court to reconsider its ruling relative to 18 U.S.C, § 1030 because
18 U.S.C. § 1030(g) allows a “hacking victim to maintain a civil cause of action.” The Complaint
did not specifically cite Section !030(g) and did not state she was seeking compensatory or
injunctive relief pursuant to Section 1030(g). See Hall v, Belimon, 935 F.2d 1106, 1110 (10th Cir.
1991) (it is [not] the proper function of the district court to assume the role of advocate for the

pro se litigant.”}.

 

 
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 7 of 11

Case 1:20-cv-00553-JFR Document 14 Filed 08/14/20 Page 3 of 6

The Court denies the Motion to Reconsider as moot because the Court has granted Plaintiff
leave to file an amended complaint and Plaintiff stated she “still intends to pursue” her claims
agamst the Unknown Defendant, See Doc. 5 (granting Plaintiff leave to file an amended
complaint); Doc, 12 ¢ 2 at 1 {stating Plaintiff “still intends to pursue that claim”). Plaintiff may
assert a claim against the Unknown Defendant pursuant to 18 U.S.C. § 1030(g) for compensatory
damages, injunctive relief, or other equitable relief.

Motion for Extension of Time to File Amended Complaint

Plaintiff requests an extension of time to file an amended complaint against the Unknown
Defendant stating she needs discovery relative to pleading jurisdiction and venue. Doc. 12 47 at
2, filed July 10, 2020.

Plaintiff believes, and the Court agrees, that the Court will have federal question
jurisdiction over this matter if Plaintiff asserts a claim pursuant to 18 U.S.C. § 1030(g) in her
amended complaint. See Doc. 1245 at 2.

Plaintiff states she cannot properly allege venue because she has no information regarding
the name and address of the Unknown Defendant. Doc. "| 6-7 at 2. Plaintiff seeks an unspecified
extension of time to file an amended complaint to allow for discovery regarding the Unknown
Defendant's name and address.

Plaintiff stated she “solved the final clues of the poem back in 2018. The search area is in
4 remote area in Ncw Mexico,” and for Plaintiff “to reach the final search location, [Plaintiff
expended countless hours at the site and in research from March 2018 until June 2020 [and]
considerable money was spent on [Plaintiff s| trips to New Mexico.” Doc. 9% 2, 4 at 1-2, filed

July 7, 2020. Plaintiff also stated she made “multiple, solitary searches” and trips to find the

 

 
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 8 of 11

Case 1:20-cv-00553-JFR Document 14 Filed 08/14/20 Page 4 of 6

physical location of the treasure and that the “Unknown Defendant found the treasure by
stalking/following” Plaintiff. Complaint 4§ 13-14 at 3.

Venue is proper in the District of New Mexico because a substantial part of the events
giving rise to Plaintiffs claims occurred within the District of New Mexico. See
28 U.S.C. § 191(b))2) (“A civil action may be brought in ... a judicial district in which a
substantial part of the events or omissions giving rise to the claim occurred, or a substantial part
of property that is the subject of the action is situated”),

Because Plaintiff can properly allege Jurisdiction and venue, the Court grants her motion
for an extension of time to file an amended complaint in part. The Court grants Plaintiff 21 days
from entry of this Order to file an amended complaint.

Motion for Leave to File a Rule 27 and Rule 45 Petition Against Forrest Fenn

Plaintiff seeks leave to file a Rule 27 and Rule 45 Petition against Forrest Fenn to
perpetuate his testimony regarding the Unknown Defendant's name, address and his “solve,
communications and search/retrieval conduct.” Doc. 12 at 5. Plaintiff States she “is without
knowledge as to who other than Forrest Fenn would possess the contact information of the
Unknown Defendant” and that because Forrest Fenn “is almost 90” years old, there is a risk that
he may not be available by the time of trial. Doc. 12 at 3-4,

The Court grants Plaintiff's Motion to file a Rute 27 and Rule 45 Petition against Forrest
Fenn in part. The Court denies Plaintiff's Motion as to Rule 27 because Rule 27 authorizes
depositions to perpetuate testimony “before an action is filed" and “pending appeal” where a
judgment has been rendered; this action has been filed anda judgment has not been rendered. Fed.

R, Civ, P. 27(a) and (b).

 

 

 
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 9 of 11

Case 1:20-cv-00553-JFR Document 14 Filed 08/14/20 Page 5 of 6

The Court grants Plaintiff's Motion as to Rule 45 in part. Fed. R. Civ. P. 26(d)(1} provides
that a “party may not seek discovery from any source before the parties have conferred as required
by Rule 26(f) ....” However, discovery may be permitted in advance of a Rule 26(f) conference
when “authorized ... by court order.” Fed. R. Civ. P. 26(d)(1). The Court finds there is good
cause to grant, in part, Plaintiff's request for discovery before the Rule 26(f) conference because
the Unknown Defendant must be identified before this case can proceed and Plaintiff has
established a good faith basis that Forrest Fenn knows the Unknown Defendant’s name and
address. The Court allows Plaintiff to seek limited discovery from Forrest Fenn to obtain the
identity and address of the Unknown Defendant. Plaintiff may move for additional discovery
regarding the “Unknown Defendant's solve, communications and search/retrieval conduct” after
Forrest Fenn responds to her subpoena regarding the Unknown Defendant’s name and address. [n
her Motion to Supplement Pending Motions, Plaintiff states she “wrote Fenn and his counsel.”
Doc.13 at 1. Plaintiff shall send a copy of the subpoena and this Order to Forrest Fenn’s counsel.
Motion for Zoom Conference

Plaintiff “requests a Zoom conference” as to her Motion for leave to file a Rule 27 and
Rule 45 Petition against Forrest Fenn. Doc. 12 at 7. The Court, having mailed on Plaintiff's Motion
for leave to file a Rule 27 and Rule 45 Petition against Forrest Fenn, denies her Motion for a Zoom
conference as moot.

IT IS ORDERED that:

(i} Plaintiff's Motion to Supplement Pending Mations, Doc. 13, filed July 23, 2020, is

GRANTED.
(ii) Plaintiff's Motion for Reconsideration of this Court's Ruling Relative to 18 U.S.C.

§ 1030, Doc, 11, filed July 10, 2026, is DENIED as moot.

 

 
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 10 of 11

Case 1:20-cv-00553-JFR Document 14 Filed 08/14/20 Page 6 of 6

(iii)

Plaintiff's Motion for Leave to File a Rule 27 and 45 Petition Against Forrest Fenn
and Motion for Extension of Time to File an Amended Complaint, Doc. 12, filed
July 10, 2020, is GRANTED in part. Plaintiff may serve a Rule 45 subpoena on
Forrest Fenn that seeks, and is limited to, information sufficient to identify the
Unknown Defendant including the individual’s name, address(es), telephone
number, and email address. Plaintiff shall provide Forrest Fenn with a copy of this
Order with the subpoena. Plaintiff shall send a copy of the subpoena and this Order
to Forrest Fenn’s counsel when she serves the subpoena. Plaintiff shall file an
amended complaint within 21 days of entry of this Order. Failure to timely file an
amended complaint may result in dismissal of this case. The Court DENIES

Plaintiff's request for a Zoom conference as moot.

Dh & (Luton

UN{TED STATES MAGISTRATE JUDGE

 

 

 
Case 1:20-cv-00553-JFR Document 18-1 Filed 09/03/20 Page 11 of 11

CERTIFICATE OF SERVICE

1 hereby certify that on August 17, 2020, I electronicaily filed the foregoing Subpoena with the
Clerk of the Court for the United States District Court of New Mexico and served same on the
above-listed deponent and, further, pursuant to the Court’s order of August 14, 2020, I served the
following attorney:

Karl H. Sommer, Sommer Kames P.C.. 125 Lincoln Ave, Suite 221, Santa Fe, NM 87501 via
U.S. Mail and by e-mail to karls@sommerkarnes.com

/s/ Barbara Andersen

 

 

 

 
